Citation Nr: 1512220	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include nontropical sprue/celiac disease.

2.  Entitlement to an initial compensable evaluation for intertrigo fungus of the groin.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active service from April 1971 to April 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, which in pertinent part denied service connection for nontropical sprue and granted service connection for intertrigo fungus of the groin, awarding a noncompensable rating.   

The Board is recharacterizing the issue of service connection to include a general intestinal disorder in addition to the non-tropical sprue/celiac disease, in light of the diagnosis of "chronic diarrhea" made in the September 2011 VA gastrointestinal disorders examination.  The United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the Veteran's gastrointestinal claim to include chronic diarrhea, as well as the nontropical sprue (also referred to as celiac disease).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board notes that the Veteran initiated appeal of an initial 10 percent rating assigned for post traumatic stress disorder (PTSD) in a December 2010 rating, by filing a notice of disagreement.  Pursuant to a February 2013 informal conference report signed by the Veteran and a Decision Review Officer (DRO), the Veteran agreed to a 30 percent rating that was assigned in a DRO decision dated the same month.  This matter is thus not before the Board as the Veteran has expressed satisfaction with the 30 percent rating assigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2011 VA examiner's medical opinion regarding whether non tropical sprue is related to service is inadequate because the medical examiner did not adequately explain why she could not provide an opinion without resorting to speculation, and the basis of this conclusion is not apparent from the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity).  The examiner diagnosed chronic diarrhea, but did not provide a diagnosis for what the disability exhibited by diarrhea was present or include an adequate opinion as to whether the Veteran had non-tropical sprue/celiac disease, and if so, whether it had its onset in service.  

The Board further notes that the representative has argued that the etiology of the complex gastrointestinal diseases of nontropical sprue/celiac disease appear to be out of the area of expertise for the examiner, who was noted to be a nurse practitioner.  In Nieves-Rodriguez , supra at 295 the Court found that in order for a medical opinion to be probative, the examiner must be qualified to provide an opinion.  The Board agrees that re-examination should be performed by a physician qualified to address complex intestinal disorders given the factual background of this matter.  

The examination addressing the severity of the service-connected fungal disorder classified as intertrigo fungus of the groin is also inadequate.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the U.S. Court of Appeals for Veterans Claims (Court) held that VA was obligated to evaluate a skin disorder, while in an "active stage" of the disease in order to fulfill the duty to assist.   According to the Veteran's written contentions as recent as April 2014, the VA medical records and the September 2011 VA skin examination addressing his intertrigo fungus his fungal disorder worsens during the summertime in hot weather.  Thus the Ardison decision, which held that VA had failed in its duty of assist by not affording the Veteran a VA examination during the active stage of the skin disorder is directly applicable in this situation.  Unfortunately the Veteran's most recent skin disorders examination was shown to be during the wintertime in February 2014.  Because of this, the Board finds it necessary to remand this matter to provide an examination during the skin disorder's active phase.  

It also appears that there may be additional VA records that should be obtained.  The Veteran is noted to have suggested that a VA provider or examiner recommended he undergo a skin biopsy in his April 2014 lay statement.   He has also indicated that he received treatment at an intestinal disorders specialist in 1982 in Denver, but did not clearly indicate if this was private or VA.  Accordingly, the Board finds that a remand is necessary in order to assure that all VA records pertaining to this matter have been obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally he should be provided the opportunity to advise the VA of any pertinent private treatment records that it can assist with obtaining.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the Veteran and ask that he identify all sources of treatment for his claimed intestinal (GI) disorder and skin disorder, to include the records of GI treatment in 1982 said to have taken place in Denver, Colorado, and also any record of skin biopsy done at the VA facility in Mount Vernon, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested. All records obtained should be added to the claims folder. If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2014).   

2.  After completion of the above, the RO should arrange for the Veteran to undergo VA gastrointestinal examination, by a VA physician.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and examination report examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly identify all current gastrointestinal disability(ies), (including but not limited nontropical sprue/celiac disease and/or other disability exhibited by chronic diarrhea).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset in service or is otherwise medically related to in-service injury or disease.  

In rendering the requested opinion, the physician should specifically consider the in- service treatment for diarrhea and gastrointestinal distress (September 1972, March and April 1974); the April 1975 separation examination (normal gastrointestinal system) and Report of Medical History (Veteran denied having or having had frequent indigestion, stomach or intestinal trouble); post service medical records (March 2011 clinical entry reflecting chronic diarrhea/post colonoscopy in January 2011; as well as all lay assertions regarding the onset and continuity of gastrointestinal symptoms.

3.  After completion of the above actions in paragraph #1, the RO should the Veteran for VA examination to ascertain the nature and extent of the Veteran's service-connected intertrigo fungus of the groin. All indicated tests or studies deemed necessary should be done.  The claims file and treatment records must be made available to, and be reviewed by, the examiner(s) in connection with the examinations, and the report(s) should so indicate.   

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and examination report examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The skin examination MUST be scheduled when the Veteran's intertrigo fungus disorder is in an active phase, which according to the Veteran is most likely to happen during hot weather.  The skin examiner should provide a history of the skin disorder, including the frequency and extent of any outbreaks, and discuss any and all manifestations of the Veteran's intertrigo fungus. 

Specifically, the examiner should give the extent of the intertrigo fungus in square inches or square centimeters, should indicate whether the Veteran's skin disorder is unstable (i.e., frequent loss of covering of skin over the affected area), deep, superficial (i.e., not associated with underlying tissue damage), poorly nourished with repeated ulceration, or tender and/or painful on objective demonstration, and whether the disorder limits the function of, or causes limited motion of, the affected part(s). The examiner is to give the percent of exposed areas affected, and whether systemic therapy such as corticosteroids or other immuno- suppressive drugs were required during the past 12-month period: (1) constantly or near constantly, (2) for a total of six weeks or more, but not constantly, or (3) for a total duration of less than six weeks; or whether no more than topical therapy was required during the past 12- month period. The examiner should also describe the frequency, nature and extent of any itching, exfoliation, exudation, lesions or disfigurement that is shown.  If nervous or systemic manifestations are shown or if the condition is exceptionally repugnant, the examiner should so state.  The examiner(s) should clearly outline the rationale for any opinion expressed and all clinical findings should be reported in detail.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




